Exhibit 99.1 Catasys Reports Rapid Growth in Second Quarter 2014 Results 80% Increase in Enrollment, 192% Increase in Revenue, 550% Growth in Six -Month Deferred Revenue LOS ANGELES,Aug 15, 2014/PRNewswire/ Catasys, Inc. (OTCBB:CATS),provider of proprietary health management services to health insurers and employers, today announced its financial results for the second quarter endedJune 30, 2014. Highlights: o 80% increase in second quarter enrollment compared with the same quarter last year. o 192% increase in recognized revenue from the healthcare services to $312,000 in the second quarter, compared with the same quarter last year. o $295,000 increase in deferred revenue from healthcare services to $829,000 at June 30, 2014, compared with December 31, 2013. o In August 2014, Catasys signed an amendment to an existing contract with one of the largest insurance providers in the country, expanding the availability of On Trak to the provider’s commercial members in Florida. Enrollment is expected to commence by the end of the fourth quarter. o Catasys currently operates programs in Kansas, Louisiana, Massachusetts, Oklahoma, West Virginia, Kentucky, and Wisconsin Rick Anderson, President and COO commented, “During the second quarter, total enrollment and healthcare services revenue continued to grow at an accelerated pace, up 80% and 192%, respectively. These results helped the Company to complete an excellent first half of the year, as demonstrated by the percent change in our deferred revenue, up 55% since December 31, 2013. This metric is important as a large portion of our fees are deferred over the term of the 12 month program or until performance guarantees are achieved.” Mr. Anderson added, “The positive momentum has continued into the second half of the year, as underscored by one of our largest customers expanding to the offering to include its commercial population in Florida. The impetus behind the increased spending with Catasys is directly correlated to the program’s early results indicating the ability to save the health plan money. This demonstrates the dual opportunity to generate increased revenue from program expansions, both with existing customers and by bringing on new clients. As more and more existing and new customers realize the return on investment that On Trak , provides, we expect our growth to be able to increase substantially, and profitably, as we add revenue with very little incremental overhead cost, leveraging our already built out infrastructure. We are confident that this represents a near term opportunity, as customers are expanding use of the On
